Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features for a high-resolution display device including a plurality of transparent electrodes formed on the second semiconductor layer, each of the plurality of transparent electrodes formed in one of the plurality of sub-pixel regions; a plurality of second electrodes, each of the plurality of second electrodes connected to one of the plurality of transparent electrodes; a color-converting layer arranged over the light-emitting layer and configured to emit light of a specific color based on light generated by the light-emitting layer; and one or more ion injection regions formed in the second semiconductor layer corresponding to a plurality of current injection regions corresponding to the plurality of the sub-pixel regions, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features for a high-resolution display device including a plurality of transparent electrodes formed on the second semiconductor layer, each of the plurality of transparent electrodes formed in one of the plurality of sub-pixel regions; a color-converting layer arranged over the light-emitting layer and configured to emit light of a specific color based on light generated by the light-emitting layer; and one or more ion injection regions formed in the second semiconductor layer corresponding to a plurality of current injection regions corresponding to the plurality of the sub-pixel regions, as in the context of claim 20.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.